Title: From George Washington to François-Joseph-Paul, comte de Grasse-Tilly, 21 July 1781
From: Washington, George
To: Grasse-Tilly, François-Joseph-Paul, comte de


                  Sir
                     
                     Head Quarters Dobbs’s Ferry 21st July 1781.
                  
                  Your Excellency will have been informed by the Chevr de la Luzerne of the ardent wishes of these United States to see the Fleet under your command in these Seas—will have been told of the advantages which would in all probability be the result of such a movement—how essential it would be to make an early communication of your approach, and that you would be met off Sandy Hook with such details as might be necessary for your Government.
                  In full confidence that you will be soon upon this Coast, I have the honor to inform you that the allied armies have formed a junction and taken a position about ten miles above the enemy’s posts on the North end of York Island—Their Right at Dobb’s Ferry on the North or Hudsons River, their left extending to a small River called the Brunx.  The French Force consists of about 4400 men—The American is at this time but small, but expected to be considerably augmented.  In this however we may be disappointed—and as the time of your arrival and the succour you may bring are altogether uncertain no  definitive plan of operation has been or can be fixed.  It must depend upon the situation of the enemy at the moment of your approach, and upon the force we shall be able to oppose to them in any given point.
                  The Enemy’s land force in New York and its dependencies, including some late reinforcements from England, may amount at this time to about 5000 Regular Troops besides militia, which may be about 3000 more.  but they may be reinforced from Virginia, and the event is expected, unless they should be prevented by the arrival of your Excellency upon the Coast or some other intervention.  Should they be hindered from effecting a further junction of Force at New York, that City and its dependencies are our primary objects.  Your Excellency, by being in possession of the Harbour within Sandy Hook, would give facility if not certainty to the operation, but the practicability of gaining the entrance will be with your Excellency to determine, upon your general knowledge of the place, from your own observation upon the spot, and upon the information you will receive from the Pilots who accompany you.
                  The Enemy’s naval force at New York consists at present of only six Ships of the Line—I think two of 50 Guns and a few Frigates.  The Royal Oak, a ship of the line, has lately been sent to Hallifax to receive some repairs which could not be done at New York.
                  The second object, in case we should find our force and means incompetent to the first, is the relief of Virginia, or such of the southern States as the enemy may be found in, by transporting the principal part of our force suddenly to that quarter—and that we may be ready for such an event, preparations are making to facilitate such a movement.  But of this I hope there will be no occasion, as I flatter myself the glory of destroying the British Squadron at New York is reserved for the King’s Fleet under your command, and that of the land Force at the same place for the allied arms.
                  A Gentleman of the name of Forman who will probably have the honor of delivering this to you is a person in whom you may perfectly confide and who will forward your dispatches immediately to me.
                  If you are not sufficiently provided with pilots some of the most expert and trusty shall be sent to you without delay.  I have the honor to be with perfect Respect yr Excellency’s most obt and hble servt
                  
               